¿aa ee

2

3

Ministerio,

mación:
dé Economía y Fianzas d

da,

“Decenio de la Igualdad de oportunidades para mujeres y hombres”
“Año del Diálogo y la Reconciliación Nacional”

N” 0003-2018-MINAGRI-DVDIAR

CONTRATO DE INVERSIÓN
CELEBRADO CON
COMPAÑÍA AGROINDUSTRIAL SANTA FE DE LANCHAS S.A.C.

Conste por el presente documento el Contrato de Inversión que celebran de una parte
el Ministerio de Agricultura y Riego, representado por el Viceministro de Desarrollo e
Infraestructura Agraria y Riego, señor Pablo Edgar Aranibar Osorio, designado mediante
Resolución Suprema N* 006-2018-MINAGRI, publicada en el Diario Oficial El Peruano con
fecha 03 de mayo de 2018, con domicilio en Av, La Universidad N* 200, distrito de La Molina,
provincia y departamento de Lima, Perú; y la Agencia de Promoción de la Inversión Privada -
PROINVERSIÓN, representada por el Director de la Dirección de Servicios al Inversionista,
señor César Martín Peñaranda Luna, designado por Resolución de la Dirección Ejecutiva N*
173-2017, de fecha 29 de agosto de 2017 y en virtud a las facultades delegadas mediante
Resolución de la Dirección Ejecutiva N* 251-2017, de fecha 29 de diciembre de 2017, con
domicilio en Av, Enrique Canaval Moreyra N* 150, Piso 9, distrito de San Isidro, provincia y
departamento de Lima, Perú; ambos en representación del Estado Peruano y a quienes en
adelante se les denominará el “ESTADO”, y de la otra parte COMPAÑÍA AGROINDUSTRIAL
SANTA FE DE LANCHAS S.A.C., identificada con R.U.C. N* 20506394369, con domicilio en
Calle Bartolomé Herrera N* 170, distrito de Miraflores, provincia y departamento de Lima, Perú,
representada por su Gerente General, el señor Ismael Alberto Benavides Ferreyros, de
nacionalidad peruana, identificado con Documento Nacional de Identidad N* 08246154, según
poder que obra en el expediente, a quien en adelante se le denominará el “INVERSIONISTA”,
en los términos y condiciones siguientes:

CLÁUSULA PRIMERA.- Mediante escrito de fecha 18 de enero de 2018, el

INVERSIONISTA ha solicitado la suscripción del Contrato de Inversión a que se refiere el

eS Decreto Legislativo N* 973, para acogerse al beneficio previsto en la referida norma, en

Ñ relación con las inversiones que realizará para el desarrollo del Proyecto denominado

Y “Producción de Frutas y Hortalizas Grupo Huamani 2017 - 2022”, en adelante referido como el
É PROYECTO.

CLÁUSULA SEGUNDA.- En concordancia con lo dispuesto por el Decreto Legislativo
N* 973, el INVERSIONISTA se compromete a ejecutar inversiones, por un monto de
US$ 5 197 278,00 (Cinco Millones Ciento Noventa y Siete Mil Doscientos Setenta y Ocho y
00/100 Dólares de los Estados Unidos de América), en un plazo de cuatro (04) años, diez (10)
meses y doce (12) días, contado desde el 18 de enero de 2018, fecha de la solicitud de
suscripción del presente Contrato de Inversión, de conformidad con lo establecido en el
Numeral 7.3 del Artículo 7” del Decreto Legislativo N* 973, modificado por el Artículo 4” de la
Ley N” 30056.

La inversión antes citada se desarrollará en las siguientes etapas:

La inversión de la Etapa 1 asciende a US$ 26 756,00 (Veintiséis Mil Setecientos
incuenta y Seis y 00/100 Dólares de los Estados Unidos de América) y se desarrollará
sde el 18 de enero de 2018 hasta el 31 de mayo de 2019.

Ministerio Agencia de Promoción
de Economía y Finanzas de la Inversión Privada

“Decenio de la Igualdad de oportunidades para mujeres y hombres”
“Año del Diálogo y la Reconciliación Nacional”

b) La inversión de la Etapa 2 asciende a US$ 114 271,00 (Ciento Catorce Mil Doscientos
Setenta y Uno y 00/100 Dólares de los Estados Unidos de América) y se desarrollará
desde el 18 de enero de 2018 hasta el 31 de Mayo de 2019.

Cc) La inversión de la Etapa 3 asciende a US$ 207 080,00 (Doscientos Siete Mil Ochenta y
00/100 Dólares de los Estados Unidos de América) y se desarrollará desde el 18 de
enero de 2018 hasta el 31 de agosto de 2019.

a) La inversión de la Etapa 4 asciende a US$ 96 659,00 (Noventa y Seis Mil Seiscientos
Cincuenta y Nueve y 00/100 Dólares de los Estados Unidos de América) y se
desarrollará desde el 01 de agosto de 2018 hasta el 29 de febrero de 2020.

€) La inversión de la Etapa 5 asciende a US$ 1 035 024,00 (Un Millón Treinta y Cinco Mil
Veinticuatro y 00/100 Dólares de los Estados Unidos de América) y se desarrollará
desde el 18 de enero de 2018 hasta el 31 de mayo de 2021,

-f La inversión de la Etapa 6 asciende a US$ 128 455,00 (Ciento Veintiocho Mil
Cuatrocientos Cincuenta y Cinco y 00/100 Dólares de los Estados Unidos de América)
y se desarrollará desde el 18 de enero de 2018 hasta el 31 de julio de 2020.

9) La inversión de la Etapa 7 asciende a US$ 394 375,00 (Trescientos Noventa y Cuatro
Mil Trescientos Setenta y Cinco y 00/100 Dólares de los Estados Unidos de América) y
se desarrollará desde el 18 de enero de 2018 hasta el 30 de noviembre de 2020.

h) La inversión de la Etapa 8 asciende a US$ 371 994,00 (Trescientos Setenta y Un Mil
Novecientos Noventa y Cuatro y 00/100 Dólares de los Estados Unidos de América) y
se desarrollará desde el 01 de febrero de 2018 hasta el 30 de noviembre de 2020.

i) La inversión de la Etapa 9 asciende a US$ 133 664,00 (Ciento Treinta y Tres Mil
Seiscientos Sesenta y Cuatro y 00/100 Dólares de los Estados Unidos de América) y
se desarrollará desde el 01 de febrero de 2018 hasta el 31 de julio de 2021.

3) La inversión de la Etapa 10 asciende a US$ 98 277,00 (Noventa y Ocho Mil Doscientos
Setenta y Siete y 00/100 Dólares de los Estados Unidos de América) y se desarrollará
desde el 01 de febrero de 2018 hasta el 31 de julio de 2021.

k) La inversión de la Etapa 11 asciende a US$ 397 856,00 (Trescientos Noventa y Siete
Mil Ochocientos Cincuenta y Seis y 00/100 Dólares de los Estados Unidos de América)
y se desarrollará desde el 01 de diciembre de 2018 hasta el 30 de noviembre de 2021.

1) La inversión de la Etapa 12 asciende a US$ 112 314,00 (Ciento Doce Mil Trescientos
Catorce y 00/100 Dólares de los Estados Unidos de América) y se desarrollará desde
el 01 de febrero de 2019 hasta el 31 de mayo de 2022.

m) La inversión de la Etapa 13 asciende a US$ 85 393,00 (Ochenta y Cinco Mil
Trescientos Noventa y Tres y 00/100 Dólares de los Estados Unidos de América) y se
desarrollará desde el 01 de agosto de 2019 hasta el 31 de julio de 2022.

La inversión de la Etapa 14 asciende a US$ 1 995 160,00 (Un Millón Novecientos
loventa y Cinco Mil Ciento Sesenta y 00/100 Dólares de los Estados Unidos de
mérica) y se desarrollará desde el 01 de diciembre de 2019 hasta el 30 de noviembre

A
CES

* fe 2022. E, [EE
A Ue
E El
E Es
Z Ss
$5) 2
Agencia de Promoción

omia y Finanzas de la Inversión Privada

“Decenio de la Igualdad de oportunidades para mujeres y hombres”
“Año del Diálogo y la Reconciliación Nacional”

Las inversiones referidas en los párrafos anteriores se ejecutarán tomando como
referencia el Cronograma de Ejecución de Inversiones que como Anexo | forma parte del
presente Contrato y que comprende las obras, labores, adquisiciones, etc., para la puesta en
marcha 0 inicio del PROYECTO.

CLÁUSULA TERCERA.- El INVERSIONISTA podrá solicitar se ajuste el monto de la
inversión comprometida, así como el plazo de ejecución del compromiso de inversión a efectos
de compensar los imprevistos y economías en la ejecución del PROYECTO. El ajuste en el
monto de inversión comprometida y/o en el plazo de ejecución del compromiso de inversión
será aprobado mediante la suscripción de una adenda modificatoria al presente Contrato.

CLÁUSULA CUARTA.- El control del Cronograma de Ejecución de Inversiones será
efectuado por la Dirección General Agrícola del Ministerio de Agricultura y Riego.

CLÁUSULA QUINTA.- Constituye causal de resolución de pleno derecho del presente
Contrato, sin que medie el requisito de comunicación previa, la siguiente:

1. El inicio de las operaciones productivas, según lo definido en el Artículo 5” del
Decreto Legislativo N* 973, antes del cumplimiento del plazo mínimo a que se
refiere el Inciso b) del Numeral 3.2 del Artículo 3? del Decreto Legislativo N* 973.

CLÁUSULA SEXTA.- El incumplimiento del compromiso de inversión y/o de la
culminación del PROYECTO al término del plazo de vigencia del presente Contrato, así como
el acaecimiento de algunas de las causales de resolución de pleno derecho previstas en la
Cláusula Quinta constituirá el goce indebido del Régimen Especial de Recuperación
Anticipada.

CLÁUSULA SÉPTIMA.- Cualquier litigio, controversia o reclamación, relativa a la
interpretación, ejecución o validez del presente Contrato, será resuelta mediante arbitraje de
derecho.

El arbitraje se llevará a cabo en la ciudad de Lima, mediante la constitución de un
Tribunal Arbitral conformado por tres miembros, de los cuales cada una de las partes nombrará
a uno y los dos árbitros así designados nombrarán al tercer árbitro. Los árbitros quedan
expresamente facultados para determinar la controversia materia del arbitraje.

Si una parte no nombra árbitro dentro de los diez (10) días de recibido el requerimiento
de la parte o partes que soliciten el arbitraje o si dentro de un plazo igualmente de diez (10)
días, contado a partir del nombramiento del último árbitro por las partes, los dos árbitros no
consiguen ponerse de acuerdo sobre el tercer árbitro, la designación del árbitro faltante será
hecha, a petición de cualquiera de las partes por la Cámara de Comercio de Lima.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contado desde la fecha de designación del último árbitro y se regirá por lo dispuesto en
| Decreto Legislativo N* 1071 y/o las normas que lo sustituyan o modifiquen.

Agencia de Promoción

ía y Finanzas - |] de la Inversión Privada

“Decenio de la Igualdad de oportunidades para mujeres y hombres”
“Año del Diálogo y la Reconciliación Nacional”

Los gastos que se generen por la aplicación de lo pactado en la presente Cláusula
serán sufragados por las partes contratantes en igual medida.

CLÁUSULA OCTAVA.- El INVERSIONISTA señala como su domicilio el indicado en la
introducción del presente contrato, donde se le considerará siempre presente. Los avisos y
notificaciones dirigidas al domicilio indicado se tendrán por bien hechas. Cualquier cambio de
domicilio deberá notificarse por escrito con una anticipación de diez (10) días calendario. Las
comunicaciones o notificaciones que se cursen antes de tomar conocimiento del nuevo
domicilio, surtirán efecto en el domicilio anterior,

En señal de conformidad, las partes suscriben el presente documento en tres (03)
originales de igual contenido, en Lima, a los ... días del mes de
<Ñ .... del año 2018.

Por el INVERSIONISTA

'smael Alberto Benavides Ferreyros
Gerente General

Por PROINVERSIÓN

César Martín Peñaranda tuna—
Director de Servicios al Inversionista
Agencia de Promoción de la Inversión Privada
- PROINVERSIÓN

Se culmina la suscripción del presente Contrato, a los ...
del mes de O. del año 2018.

Por el MINISTERIO DE AGRICULTURA Y RIEGO

S

y

ECU
S e
Eye
E

PERÚ a a

de Economía y Finanzas

"Decenio de la Igualdad de oportunidades para mujeres y hombres"

"Año del Diálogo y la Reconciliación Nacional"

Empresa: COMPAÑÍA AGROINDUSTRIAL SANTA FE DE LANCHAS S.A.C.
Proyecto: "Producción de Frutas y Hortalizas Grupo Huamaní 2017 - 2022"
DESCRIPCION

1ov-17 | dic-17

mar-18] abr-18 | may-18 | jun-18 | jul-18 | ago-18] sep-18 ] oct-18 | nov-18 | dic-18 | ene-19

fob-19 | mar-19] abr-19 | may-19 | jun-19 | jul-19 | ago-19] sep-19] oct-19 | nov-19] dic-19 | ene-20 [ feb-20 [ mar-20| abr-20

Etapa 1: 8 ha cio: 01/10/2017 Término: 31/05/2019)
BIENES INTERMEDIOS Y BIENES DE CAPITA!
Fertilizantes, Agroquímicos y Materiales
Sistema de Riego
Obras Hidráulicas
Otros Equipos (1)
Maquinaria Agrícola y Vehículos

SERVICIOS
Obras Civiles, Infraestructura y Sistema de Riego
Servicios Agrícolas
Servicios de Gestión de Fundos

CONTRATOS DE CONSTRUCCION
Obras Civiles e Infraestructura

TOTAL ETAPA 1

Etapa 2: 16.54 ha Mandarina Inicio: 01/10/2017 Término: 31/05/2019]
BIENES INTERMEDIOS Y BIENES DE CAPITAL

Fertilizantes, Agroquímicos y Materiales

Sistema de Riego

Obras Hidráulicas

Otros Equipos

Maquinaria Agrícola y Vehículos

SERVICIOS
Obras Civiles, Infraestructura y Sistema de Riego

Servicios Agricolas

Servicios de Gestión de Fundos

CONTRATOS DE CONSTRUCCION
Obras Civiles e Infraestructura

TOTAL ETAPA 2
01/12/2017 Término: 31/08/2019]

| Otros Equipos
Maquinaria Agrícola y Vehículos

SERVICIOS
Obras Civiles, Infraestructura y Sistema de Riego
Servicios Agrícolas
Servicios de Gestión de Fundos

CONTRATOS DE CONSTRUCCION
Obras Civiles e Infraestructura

TOTAL ETAPA 3

Etapa 4: 9.40 ha Granada Inicio: 01/08/2018 Término: 29/02/2020]
BIENES INTERMI Y BIENES DE CAPITAL

Ferilizantes, Agroquímicos y Materiales

Sistema de Ries

laquinaria Agrícola y Vehículos

SERVICIOS
Obras Civiles, Infraestructura y Sistema de Riego
Servicios Agrícolas
Servicios de Gestión de Fundos

CONTRATOS DE CONSTRUCCION
Obras Civiles e Infraestructura

TOTAL ETAPA 4

Etapa 5: 40 ha Mandarina Inicio: 01/12/2017 Término: 31/05/2021
BIENES INTERMEDIOS Y BIENES DE CAPITAL.

Fertilizantes, Agroquímicos y Materiales

Sistema de Riego

Obras Hidráulicas

Otros Equipos

Maquinaria Agrícola y Vehículos

SERVICIOS
Obras Civiles, Infraestructura y Sistema de Riego

CONTRATOS DE CONSTRUCCION
Obras Civiles e Infraestructura

TOTAL ETAPA 5

713,188

82 ha Toronja 31/07/2020
BIENES INTERMEDIOS Y BIENES DE CAPITAL
Fertilizantes, Agroquímicos y Materiales
Sistema de Riego
Obras Hidráulicas
Otros Equipos
Maquinaria Agricola y Vehículos

SERVICIOS
Obras Civiles, Infraestructura y Sistema de Riego
Servicios Agricolas
Servicios de Gestión de Fundos

CONTRATOS DE CONSTRUCCION
Obras Civiles e Infraestructura

TOTAL ETAPA 6

Etapa 7: 12 ha Uva Inicio: 01/12/2017 Término: 30/11/2020]

BIENES INTERMEDIOS Y BIENES DE CAPITAL
Fertilizantes, Agroquímicos y Materiales
Sistema de Riego
Obras Hidráulicas
Otros Equipos
Maquinaria Agricola y Vehículos

SERVICIOS
Obras Civiles, Infraestructura y Sistema de Riego
Servicios Agrícolas
Servicios de Gestión de Fundos

CONTRATOS DE CONSTRUCCION
Obras Civiles e Infraestructura

277,228
200,000

92,400

129,640
13,920

TOTALETAPA7

01/02/2018 Términ 30/11/2020]
BIENES INTERMEDIOS Y BIENES DE CAPITAL
Ferilizantes, Agroquímicos y Materiales
Sistema de Riego
Obras Hidráulicas
Otros Equipos
Maquinaria Agrícola y Vehículos

SERVICIOS
Obras Civiles, Infraestructura y Sistema de Riego
Servicios Agrícolas
Servicios de Gestión de Fundos

CONTRATOS DE CONSTRUCCION
Obras Civiles e Infraestructura

TOTAL ETAPA 8

Etapa 9:11 ha Inicio: 01/02/2018 Términ: 31/07/2021
BIENES INTERMEDIOS Y BIENES DE CAPITAL
Fertilizantes, Agroquí
Sistema de Riego
Obras Hidráulicas
Otros Equipos
Maquinaria Agrícola y

SERVICIOS
Obras Civiles, Infraestructura y Sistema de Riego
_ Servicios Agrícolas
Servicios de

CONTRATOS DE CONSTRUCCION
Obras Civiles €

TOTAL ETAPA 9.

8,104

ANEXO |
CRONOGRAMA DE EJECUCIÓN DE INVERSIONES
MONEDA US$

abr-21 | may-21

ha Mandarina 01/02/2018 Término: 31/07/2021
BIENES INTERMEDIOS Y BIENES DE CAPITAL
Fertilizantes, Agroquímicos y Materiales
Sistema de Riego
Obras Hidráulicas
Otros Equipos
Maquinaria Agrícola y Venículos —

SERVICIOS
Obras Civiles, In
Servicios Agricol
Servicios de Gestión de Fundos

CONTRATOS DE CONSTE
Obras Civiles e Infraestruct

01/12/2018 Término 30/11/2021
BIENES INTERMEDIOS Y BIENES DE CAPITAL
Fertilizantes, Agroquímicos y Materiales
Sistema de Riego
Obras Hidráulicas
Otros Equipos
Maquinaria Agrícola y Vehículos

SERVICIOS o
Obras Civiles, Infraestructura y Sistema de Riego.
Servicios Agrícolas
Servicios de Gestión de Fundos

CONTRATOS DE CONSTRUCCION
Obras Civiles e Infraestructura

TOTAL ETAPA 11

Etapa 12: 12.49 ha Mandarina 01/02/2019 Término: 31/05/2022
BIENES INTERMEDIOS Y BIENES DE CAPITA!
Fertilizantes, Agroquímicos y Materiales
Sistema de Riego
Obras Hidráulicas
Otros Equipos
Maquinaria Agricola y Vehículos

SERVICIOS
Obras Civiles, Infraestructura y Sistema de Riego
Servicios Agrícolas
Servicios de Gestión de Fundos

CONTRATOS DE CONSTRUCCION
Obras Civiles e Infraestructura

880

TOTAL ETAPA 12

Etapa 13: 8.35 ha Toronja Inicio: 01/08/2019 Término: 31/07/2022
BIENES INTERMEDIOS Y BIENES DE CAPITAL.
Fertilizantes, Agroquímicos y Materiales
Sistema de Riego
Obras Hidráulicas
Otros Equipos
Maquinaria Agrícola y Vehículos

SERVICIOS
Obras Civiles, Infraestructura y Sistema de Riego
Servicios Agrícolas
Servicios de Gestión de Fundos

CONTRATOS DE CONSTRUCCION
Obras Civiles e Infraestructura

Etapa 14: 45 ha Inicio: 01/12/2018 Término: 30/11/2022
BIENES INTERMEDIOS Y BIENES DE CAPITAL
Fertilizantes, Agroquímicos y Materiales
Sistema de Riego
Obras Hidráulicas
Otros Equipos
Maquinaria Agrícola y Vehículos

SERVICIOS
Obras Civiles, Infraestructura y Sistema de Riego
Servicios Agrícolas

Servicios de Gestión de Fundos

CONTRATOS DE CONSTRUCCION
Obras Civiles e Infraestructura

TOTAL ETAPA 14

TOTAL PROYECTO 234.20 ha Inicio: 01/10/2017 Término: 30/11/2022

Montos no incluyen TG V-

Nota (1): El rubo "Otros equipos" incluye la adquisición de Polarímetros, medidores de PH (peachimetros), turbidimetros, salino-metros y dilatómetros, etc.

737,074

30/11/2022 [TOTAL ]

EPA EBPUUE

113,113

43,470

251,124

36,469 | 36,469 36,469 | 35,469

36,469 | 36,469

36,469 | 36,469

36,469 | 1,995,160

36,469 | 5,307,673

3 | Ministerio
»os PERÚ de Economía y Finanzas

"Decenio de la Igualdad de oportunidades para mujeres y hombres"
"Año del Diálogo y la Reconciliación Naciona!" ANEXO | - ETAPA 1

Empresa: COMPAÑÍA AGROINDUSTRIAL SANTA FE DE A
LANCHAS S.A.C. CRONOGRAMA DE EJECUCIÓN DE INVERSIONES
Proyecto: "Producción de Frutas y Hortalizas Grupo MONEDA US$

Huamaní 2017 - 2022"

01/10/2017 | nov-17 | dic-17 may-18 | jun-18 | jul-18 | ago-18 | sep-18 | oct-18 | nov-18 | dic-18 | ene-19 | feb-19 | mar-19 | abr-19 [31/05/2019 [ TOTAL

DESCRIPCION

ultivo: Naranja
BIENES INTERMEDIOS Y BIENES DE CAPITAL — A a
Fertilizantes, Agroquímicos y Materiales _ 652| 6
Sistema de Riego
Obras Hidráulicas
Otros Equipos (1)
Maquinaria Agrícola y Vehículos

SERVICIOS A
Obras Civiles, Infraestructura y Sistema de Riego
Servicios Agrícolas
Servicios de Gestión de Fundos

CONTRATOS DE CONSTRUCCION

Obras Civiles e Infraestructura
1,183 1,183 4183 | 1:183| 1183 | 1693| 1695| 1695[ 1,695| 1694] 1694 |  1,694| 1694 | 1,694 [ 15694 | 1,694 | 1,694 1,694 [ 30,304 |

Montos no incluyen !.G.V.

Nota (1): El rubo "Otros equipos” incluye la adquisición de Polarímetros, medidores de PH (peachimetros), turbidimetros, salino-metros y dilatómetros, etc.

, 1
1

mi
RES ps

“Decenio de la Igualdad de oportunidades para mujeres y hombres"

“Año del Diálogo y la Reconciliación Naciona!"

Empresa: COMPAÑÍA AGROINDUSTRIAL SANTA FE DE
LANCHAS S.A.C.

Proyecto: "Producción de Frutas y Hortalizas Grupo
Huamaní 2017 - 2022"

DESCRIPCION

Fertilizantes, Agroquímicos y Materiales
Sistema de Riego

Obras Hidráulicas

Otros Equipos

Maquinaria Agrícola y Vehículos

SERVICIOS o o
Obras Civiles, Infraestructura y Sistema de Rie:

Servicios Agrícolas
_ Servicios de Gestión de Fundos

CONTRATOS DE CONSTRUCCION
Obras Civiles e Infraestructura

Montos no incluyen |.G.V.

dic-17 | ene-18 feb-18_| mar-18 | abr-18 | may-18 | jun-18 jul-18_| ago-18

ANEXO | - ETAPA 2

CRONOGRAMA DE EJECUCIÓN DE INVERSIONES

MONEDA US$

Nota (1): El rubo "Otros equipos" incluye la adquisición de Polarímetros, medidores de PH (peachimetros), turbidimetros, salino-metros y dilatómetros, etc.

dic-18 feb-19 31/05/2019 | TOTAL

503137303]

3,503] 3,503 3,503] 121,612]
Empresa: COMPAÑÍA AGROINDUSTRIAL SANTA FE
DE LANCHAS S.A.C.

Proyecto: "Producción de Frutas y Hortalizas Grupo

Huamaní 2017 - 2022"

BIENES INTERMEDIOS Y BIENES DE CAPITAL
Fertilizantes, Agroquímicos y Materiales
Sistema de Riego
Obras Hidráulicas
Otros Equipos
Maquinaria Agrícola y Vehículos

SERVICIOS

_ Obras Civiles, Infraestructura y Sistema de Riego.
Servicios Agrícolas
Servicios de Gestión de Fundos

CONTRATOS DE CONSTRUCCION
Obras Civiles e Infraestructura

Montos no incluyen |.G.V.

01/12/2017

ANEXO | - ETAPA 3
CRONOGRAMA DE EJECUCIÓN DE INVERSIONES

MONEDA US$

feb-18 may-18 | jun-18 3 oct-18 | nov-18 | dic-18 | ene-19 | feb-19

jul-19 | 31/08/2019

8,104/ 3,104] 8104| 8104 | 53104 [ 8104] 8104) 8104| 8104] 8104] 8104[ 38,104[ 8,104 8,104 | 230,766 |

Nota (1): El rubo "Otros equipos" incluye la adquisición de Polarímetros, medidores de PH (peachimetros), turbidimetros, salino-metros y dilatómetros, etc.

3 | Ministerio
Eg PERU de Economia y Finanzas

*Decenio de la Igualdad de oportunidades para mujeres y hombres"
"Año del Diálogo y la Reconciliación Nacional"

scr

ANEXO | - ETAPA 4

Empresa: COMPAÑÍA AGROINDUSTRIAL SANTA FE CRONOGRAMA DE EJ ECUCIÓN DE INVERSIONES

DE LANCHAS S.A.C.
Proyecto: "Producción de Frutas y Hortalizas Grupo MONEDA US$
Huamaní 2017 - 2022" :
DESCRIPCION 01/08/2018 | sep-18 | oct18 | nov-18 | dic-18 | ene-19 | feb-19 | mar-19 ] abr-19 | may-19 [ jun-19 [ jut19 [ ago-19 | sep-19 ] oct-19 | nov-19 [ dic-19 [ ene-20 | 29/02/2020 | TOTAL

Fertilizantes, Agroquímicos y Materiales
Sistema de Riego

Obras Hidráulicas

Otros Equipos

Maquinaria Agrícola y Vehículos

SERVICIOS e _
Obras Civiles, Infraestructura y Sistema de Riego
Servicios Agrícolas
Servicios de Gestión de Fundos

CONTRATOS DE CONSTRUCCION
Obras Civiles e Infraestructura

MONTO TOTAL DE INVERSION - ETAPA 4 1858| 1858] 44,158| 1858 | 1,858|  1,858| 1858| 1,858| 1,858] 1858| 1858| 1,858 | 1,858 | 1,858 | 1,858 1,858 1,858 1,858 96,659

Montos no incluyen 1.G.V.

Nota (1): El rubo "Otros equipos" incluye la adquisición de Polarímetros, medidores de PH (peachimetros), turbidimetros, salino-metros y dilatómetros, étc.

! 4 | Ministerio .
RA PERU de Economía y Finanzas:

“Decenio de la Igualdad de oportunidades para mujeres y hombres”
“Año del Diálogo y la Reconciliación Nacional”

Empresa: COMPAÑÍA AGROINDUSTRIAL SANTA FE DE
LANCHAS S.A.C.

Proyecto: "Producción de Frutas y Hortalizas Grupo
Huamaní 2017 - 2022"

DESCRIPCION 01/12/2017

BIENES INTERMEDIOS Y BIENES DE CAPITAL
Fertilizantes, Agroquímicos y Materiales
Sistema de Riego
Obras Hidráulicas
Otros Equipos
Maquinaria Agrícola y Vehículos

SERVICIOS li
Obras Civiles, Infraestructura y Sistema de Riego
Servicios Agrícolas
Servicios de Gestión de Fundos

CONTRATOS DE CONSTRUCCION
Obras Civiles e Infraestructura

Montos no incluyen |.G.V.

Nota (1): El rubo "Otros equipos" incluye la adquisición de Polarímetros, medidores de PH (peachimetros), turbidimetros, salino-metros y dilatómetros, etc.

ene-18

277,228
200,000

92,400

129,640
13,920

mar-18

dic-18 | ene-19 ] feb-19 | mar-19 | abr-19 | may-19 | jun-19 |

ANEXO | - ETAPA 5
CRONOGRAMA DE EJECUCIÓN DE INVERSIONES
MONEDA US$

65,919

8,474

| 433,236
200,000

[ 81474] 8474| 8474 | 81474] 8474] 81474] 8,474| 8,474[ 81474] 8,474| 8,474| 1,035,787 |

O, ” a
Ministerio.
ES PERO Ie tconomia y Finanzas

"Decenio de la Igualdad de oportunidades para mujeres y hombres”
'Año del Diálogo y la Reconciliación Nacional"

Ñi ANEXO | - ETAPA 6

El : COMPAÑÍA AGROINDUSTRIAL SANTA FE DE y

ANCHAS Sac. CRONOGRAMA DE EJECUCIÓN DE INVERSIONES
Proyecto: "Producción de Frutas y Hortalizas Grupo MONEDO US5

Huamaní 2017 - 2022"

DESCRIPCION 01/10/2017 | nov-17 | dic-17 | ene-18 feb-18 may-20 -20 | 31/07/2020 | TOTAL

BIENES INTERMEDIOS Y BIENES DE CAPITAL
Fertilizantes, Agroquímicos y Materiales
Sistema de Riego
Obras Hidráulicas
Otros Equipos
Maquinaria Agrícola y Vehículos

SERVICIOS
Obras Civiles, Infraestructura y Sistema de Riego
Servicios Agrícolas
Servicios de Gestión de Fundos

CONTRATOS DE CONSTRUCCION
Obras Civiles e Infraestructura

MONTO TOTAL DE INVERSION - ETAPA 6 2,
Montos no incluyen 1.G.V.

Nota (1): El rubo "Otros equipos" incluye la adquisición de Polariímetros, medidores de PH (peachimetros), turbidimetros, salino-metros y dilatómetros, etc.

EN
(5 APN SE 2
E 20
¿8 Nopo + 2
EN

e]

Y PERÚ | vinisterio
de Economía y Finanzas

*Decenio de la Igualdad de oportunidades para mujeres y hombres”

“Año del Diálogo y la Reconciliación Nacional"

Empresa: COMPAÑÍA AGROINDUSTRIAL SANTA FE DE
LANCHAS S.A.C.

Proyecto: "Producción de Frutas y Hortalizas Grupo
Huamaní 2017 - 2022"

DESCRIPCION

Fertilizantes, Agroquímicos y Materiales
Sistema de Riego

Obras Hidráulicas

Otros Equipos

Maquinaria Agrícola y Vehículos

SERVICIOS
Obras Civiles, Infraestructura y Sistema de Riego
Servicios Agricolas
Servicios de Gestión de Fundos

CONTRATOS DE CONSTRUCCION
Obras Civiles e Infraestructura

MONTO TOTAL DE INVERSION - ETAPA 7
Montos no incluyen 1.G.V.

01/12/2017 | ene-18 | feb-18 | mar-18 jun-18

725 9,725

97251 9,7251 9725| 9725| 9725] 9725| 9725]

Nota (1): El rubo "Otros equipos” incluye la adquisición de Polarímetros, medidores de PH (peachimetros), turbidimetros, salino-metros y dilatómetros, etc.

9,7251 637251 9725] 9725] 9725| 09725| 9725| 09725| 9725| 9725 9,7251 9725| 9,725| 9,725 9,725| 9,725| 9,725

ANEXO | - ETAPA 7
CRONOGRAMA DE EJECUCIÓN DE INVERSIONES
MONEDA US$

18 | ago-18 | sep-18 | oct-18 | nov-18 18 | ene-19 [ feb-19_ | mar-19 [ abr-19 ] may-19 [ jun-19 ] jut-19 | ago-19 | sep-19 | oct-19 | nov-19 feb-20 [ mar-20 | abr-20 | may-20 | jun-20 [ jut-20 ] ago-20 | sep-20 | oct-20 | 30/11/2020 | TOTAL

9725] 9,725] 9,725| 9,725] 9,725 | 402,807
PERÚ | Ministerio
de Economía y Finanzas

"Decenio de la Igualdad de oportunidades para mujeres y hombres”
'Año del Diálogo y la Reconciliación Nacional
ANEXO | - ETAPA 8

Empresa: COMPAÑÍA AGROINDUSTRIAL SANTA FE DE CRONOGRAMA DE EJECUCIÓN DE INVERSIONES

LANCHAS S.A.C.
MONEDA US$

Proyecto: "Producción de Frutas y Hortalizas Grupo
may-19 | jun-19 | jut-19 | ago-19 ] sep-19 | oct-19 | nov-19 | dic-19 | ene-20 | feb-20 | mar-20 | abr-20 | may-20 | jun-20 ]

sep-20 | oct-20 | 30/11/2020 | TOTAL

Huamaní 2017 - 2022"
jul-20

abr-19

feb-19 | mar-19

01/02/2018 | mar-18 | abr-18 | may-18 | jun-18 | jul-18 | ago-18 | sep-18 | oct-18 | nov-18 | dic-18

DESCRIPCION

Fertilizantes, Agroquímicos y Materiales
Sistema de Riego

Obras Hidráulicas

Otros Equipos

Maquinaria Agrícola y Vehículos

SERVICIOS
Obras Civiles, Infraestructura y Sistema de Riego
Servicios Agrícolas
Servicios de Gestión de Fundos

CONTRATOS DE CONSTRUCCION

Obras Civiles e Infraestructura
MONTO TOTAL DE INVERSIÓN - ETAPA 8 10,941 | 10,941 | 10,941| 10,941] 10,941| 10,941] 10,941] 10,941 | 10,941] 10,941| 10,941] 10,941 | 10,941| 10,941] 10.941| 10,941| 10,941] 10,941| 10,941| 10,941 | 10,941 | 10,941 | 10,941| 10,941] 10,941| 10,941] 10,941| 10,941] 10,941| 10,941] 10,941] 10,941 | 10,941] 10,941| 371,994
Montos no incluyen |.G.V.

Nota (1): El rubo "Otros equipos" incluye la adquisición de Polarímetros, medidores de PH (peachimetros), turbidimetros, salino-metros y dilatómetros, etc.

“Decenio de la Igualdad de oportunidades para mujeres y hombres
'Año del Diálogo y la Reconciliación Nacional"

ANEXO | - ETAPA 9
Empresa: COMPAÑÍA AGROINDUSTRIAL SANTA FE 5
DE LANCHAS S.A.C. CRONOGRAMA DE EJECUCIÓN DE INVERSIONES
Proyecto: "Producción de Frutas y Hortalizas Grupo MONEDA US$
Huamaní 2017 - 2022”

DESCRIPCION

01/02/2018 | mar-18 | abr-18 | may-18 | jun-18

ago-18 | sep-18 | oct-18 | nov-18

ene-19 | feb-19

mar-19 | abr-19 oct-19

| nov-19 | dic-19 | ene-20 | feb-20 [ mar-20 | abr-20 | may-20 | jun-20 | jul-20 -20 | sep-20 | oct-20 | nov-20 | dic-20 | ene-21 | feb-21 | mar-21 | abr-21 | may-21

31/07/2021 | TOTAL

ultivo: Toronja

BIENES INTERMEDIOS Y BIENES DE CAPITAL
Fertilizantes, Agroquímicos y Materiales 31,339 779 779 779 779 779 897 897 897 897 897 897 897 897 897 897
Sistema de Riego 17,826 - - - a
Obras Hidráulicas Ñ > - s » - - - - - 5 E a 5 E E E 5 5 = = = = 5
Otros Equipos - - - -

Maquinaria Agrícola y Vehículos 45 45 45 45 45 45 137 137 137 137 137 137 137 137 137 137 137 137 228 228 228 228 228 228 228 228 228 228 228 228 228 228 228 228 228 228 228
SERVICIOS

Obras Civiles, Infraestructura y Sistema de Riego - - - - - - - - - - - - - E 5 y 3 z E E - ” - 5 - E E a a E - = - a Bs >

Servicios Agrícolas 3,828 210 210 210 210 210 594 594 594 594 594 594 594 594 594 594 594 594 912 912 912 912 912 912 912 912 912 912 912 912 912 912 912 912 912 912 912

Servicios de Gestión de Fundos - - - Al

CONTRATOS DE CONSTRUCCION
Obras Civiles e Infraestructura s

1,034 1,034 1,034 1,034 1,034 1,628 1,628 1,628 1,628 1,628 | 1,628 | 1,628 1,628

2,330 2,330 2,330 2,330 2,330 2,330 2,330 2,330 | 2,330| 2,330 2,330 2,330 2,330 2,330 2,330 2,330 2,330 2,330 2,330 2,330 2,330 2,330 2,330 133,664

MONTO TOTAL DE INVERSION - ETAPA 9 53,038

Montos no incluyen 1.G.V.

Nota (1): El rubo "Otros equipos" incluye la adquisición de Polarímetros, medidores de PH (peachimetros), turbidimetros, salino-metros y dilatómetros, etc

3 | Ministerio
RES PERÚ de Economia y Finanzas

Decenio de la Igualdad de oportunidades para mujeres y hombres"
“Año del Diálogo y la Reconciliación Nacional"

ee ANEXO | - ETAPA 10

Empresa: COMPAÑÍA AGROINDUSTRIAL SANTA FE DE

LANCHAS S.A.C. CRONOGRAMA DE EJECUCIÓN DE INVERSIONES
Proyecto: "Producción de Frutas y Hortalizas Grupo

Huamaní 2017 - 2022"

MONEDA US$

DESCRIPCION 01/02/2018 | mar-18

apa a ultivo: Mandarina
BIENES INTERMEDIOS Y BIENES DE CAPITAL
Fertilizantes, Agroquímicos y Materiales 23,077 574 574 574 574 574 574 574 574 574 574 574 574 574 574 574 574 574 876

Sistema de Riego 17,826 - - - - q - - - - - - q - - - a a , 376 378 BIO 876 319 Ed 270 876 876 876 876 876 876 876 876 876 876 876 876 876 876 876 876 53,859
Obras Hidráulicas - - - - - - - z E ” - Ñ - > - - - - E 3 17,826
Otros Equipos a - - - - - E a - - E - E z - 5 - = z - a
Maquinaria Agrícola y Vehículos 101 101 101 101 101 101 101 101 101 101 101 101 101 101 101 101 101

168 168 168 168 168 168 168 168 | 5,682
SERVICIOS E
Obras Civiles, Infraestructura y Sistema de Riego - - - - - - - - - - - Ss E = E = z 5 - > >
Servicios Agrícolas 2,819 155 155 155 155 155 155 155 155 155 155 155 155 155 155 155 155 155 672 . z = Si - -
Servicios de Gestión de Fundos - - - - - - - - 20,910
CONTRATOS DE CONSTRUCCION
Obras Civiles e Infraestructura - - - - - -

MONTO TOTAL DE INVERSIÓN ETAPA 10 43,823 | 830] 830] 830] e30| 830| 830| 830| 830| 830] 830| 830 830] 830] 830] 830] 80] 80] 37008] 108] 010] 1098013061 170677770 z : y E z - 3 - - E 3 E . - - : o
Menta no insuyen 10. | 4716] 1716] z j ; 16] 1116) 116) 176] 1718[ 1718] 156] 158/1718) 1006] 3706] 37116] 3118] 3961 3715 876 08,277

Nota (1): El rubo "Otros equipos" incluye la adquisición de Polarímetros, medidores de PH (peachimetros), turbidimetros, salino-metros y dilatómetros, etc.

Ministerio
ES Pp ER Ú de Economía y Finanzas.

s para mujeres y hombres
¡ación Nacional

"Decenio de la Igualdad de oporiunida:
"Año del Diálogo y la Rec:

Empresa: COMPAÑÍA AGROINDUSTRIAL SANTA FE DE
LANCHAS S.A.C

Proyecto: "Producción de Frutas y Hortalizas Grupo
Huamaní 2017 - 2022"

DESCRIPCION

apa 11: 14 ha ultivo: Uva

BIENES INTERMEDIOS Y BIENES DE CAPITAL
Fertilizantes, Agroquímicos y Materiales
Sistema de Riego
Obras Hidráulicas
Otros Equipos
Maquinaria Agrícola y Vehículos

SERVICIOS
Obras Civiles, Infraestructura y Sistema de Riego
Servicios Agrícolas
Servicios de Gestión de Fundos

CONTRATOS DE CONSTRUCCION
Obras Civiles e Infraestructura

ANEXO | - ETAPA 11
CRONOGRAMA DE EJECUCIÓND E INVERSIONES
MONEDA US$

oct-21 | 30/11/2021 | TOTAL

11,089 11,089 11,089 | 11,089 11,089

MONTO TOTAL DE INVERSION - ETAPA 11 9,741 | 11,089 11,089 | 11,089 | 11,089 | 11,089 | 11,089

Montos no incluyen 1.G.V.

11,089 1 11,089 11,089 | 11,089 | 11,089 | 11,089 | 11,089 [ 11,089 | 11,089] 11,089| 11,089 11,089 11,089 | 11,089 [ 11,089 11,089 397,856

Nota (1): El rubo "Otros equipos" incluye la adquisición de Polarímetros, medidores de PH (peachimetros), turbidimetros, salino-metros y dilatómetros, etc.

3 | ministerio
apo [EE

"Decenio de la Igualdad de oportunidades para mujeres y hombres"
'AñO del Diálogo y la Reconciliación Nacional"

E ANEXO | - ETAPA 12
Empresa: COMPAÑÍA AGROINDUSTRIAL SANTA FE DE

LANCHAS S.A.C.

Proyecto: "Producción de Frutas y Hortalizas Grupo
Huamaní 2017 - 2022”

CRONOGRAMA DE EJECUCIÓN DE INVERSIONES

MONEDA US$

DESCRIPCION 01/02/2019 19 | ene-20 may-21 | jun-21 | jul-21 | ago-21 | sep-21 | oct-21 ] nov-21 ] dic-21 | ene-22 | feb-22

ultivo: Mandarina
BIENES INTERMEDIOS Y BIENES DE CAPITAL
Fertilizantes, Agroquímicos y Materiales 35,584
Sistema de Riego 13,531
Obras Hidráulicas -
Otros Equipos -
Maquinaria Agrícola y Vehículos

SERVICIOS
Obras Civiles, Infraestructura y Sistema de Riego
Servicios Agrícolas
Servicios de Gestión de Fundos

CONTRATOS DE CONSTRUCCION
Obras Civiles e Infraestructura

MONTO TOTAL DE INVERSION - ETAPA 12 52055 | 1,078] 1,078] 1078| 1078] 1078] 1,078] 1,078 1,078] 1078] 1078] 1078]  1/078| 1078| 1078 22161 2216] 2216] 2216] 2216] 2216 2216] 112,314

Montos no incluyen 1.G.V.

Nota (1): El rubo "Otros equipos" incluye la adquisición de Polarímetros, medidores de PH (peachimetros), turbidimetros, salino-metros y dilatómetros, etc.

PERÚ | Ministerio
de Economía y Finanzas

“Decenio de la Igualdad de oportunidades para mujeres y hombres"
'Año del Diálogo y la Reconciliación Nacional

Si ANEXO | - ETAPA 13
Empresa: COMPANÍA AGROINDUSTRIAL SANTA FE DE

LANCHAS S.A.C. CRONOGRAMA DE EJECUCIÓN DE INVERSIONES
Proyecto: "Producción de Frutas y Hortalizas Grupo
Huamaní 2017 - 2022" MONEDA US$

DESCRIPCION 01/08/2019

31/07/2022
BIENES INTERMEDIOS Y BIENES DE CAPITAL
Fertilizantes, Agroquímicos y Materiales
Sistema de Riego
Obras Hidráulicas
Otros Equipos
Maquinaria Agrícola y Vehículos

SERVICIOS
Obras Civiles, Infraestructura y Sistema de Riego -
Servicios Agrícolas ¡ES
Servicios de Gestión de Fundos A
CONTRATOS DE CONSTRUCCION
Obras Civiles e Infraestructura

MONTO TOTAL DE INVERSION - ETAPA 13
Montos no incluyen |.G.V.

1,768 1,768 1,768 1,768 1,768 1,768 1,768 1,768 1,768 | 1,768 1,768 85,393

Nota (1): El rubo "Otros equipos” incluye la adquisición de Polarímetros, medidores de PH (peachimetros), turbidimetros, salino-metros y dilatómetros, etc.

O, ” ES
Ministerio
EE PERU de Economía y Finanzas

Decenio de la Igualdad de oportunidades
“Año del Diálogo y la Resor

mujeres y hombres"
1n Nacional"

ANEXO | - ETAPA 14

Empresa: COMPAÑÍA AGROINDUSTRIAL SANTA FE DE a
LANCHAS S.A.C. CRONOGRAMA DE EJECUCIÓN DE INVERSIONES
Proyecto: "Producción de Frutas y Hortalizas Grupo MONEDA US$

Huamaní 2017 - 2022"

DESCRIPCION 01/12/2019 j ene-21 nov-21 g 30/11/2022

Fertilizantes, Agroquímicos y Materiales 219,960 24,619
Sistema de Riego - 30,000 60,000
Obras Hidráulicas - - - EE
Otros Equipos Ez - E
Maquinaria Agrícola y Vehículos 126,045 8,550 425,295

SERVICIOS
Obras Civiles, Infraestructura y Sistema de Riego 142,620 | 142,620 285,240
Servicios Agrícolas 9,900 20,900 _ 143,000
Servicios de Gestión de Fundos - - ES E

CONTRATOS DE CONSTRUCCION :
Obras Civiles e Infraestructura - E ' -

MONTO TOTAL DE INVERSION - ETAPA 14 498,525 | 226,689 66,469 | 36,469 36,469 | 36,469 | 36,469 | 36,469 | 36,469 | 36,469 | 36,469 | 36,469 | 36,469 | 36,469 | 36,469 | 36,469 | 36,469 | 36,469 36,469 | 36,469 | 36,469 | 36,469 | 36,469 | 36,469 | 36,469 | 36,469 | 36,469 | 36,469 [ 36,469 | 36,469 | 36,469 | 36,469 | 36,469 | 36,469 | 36,469 36,469 | 1,995,160

Montos no incluyen 1.G.V.

Nota (1): El rubo "Otros equipos" incluye la adquisición de Polarímetros, medidores de PH (peachimetros), turbidimetros, salino-metros y dilatómetros, etc.

